DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-12 are rejected due to their dependency on indefinite claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-9, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2019/0225508), in view of Shelly (US 2011/0031101), Mahato (US 2015/0336806), and Champe (US 3,163,587)
	With regard to claim 1: Li teaches a method of separating salt from a brine (concentrated brine solution) 68 (Abstract, Figure 1, paragraph [0033]), the method comprising:
	Atomizing the brine using atomizer 36 to form airborne brine droplets 34 (Figure 1, paragraph [0033]).
	Exposing the airborne brine droplets 34 to hot vapor 32 to vaporize the water in the brine droplets 34 leaving airborne salt particles (solid salt/dry material) 37 (Figure 1, paragraphs [0033]-[0035]). 
	Separating the airborne salt particles 37 from the air such that said salt particles 37 collect at the bottom of full separation tank 30 (Figure 1, paragraphs [0033]-[0035]).
	And condensing and collecting the vaporized water using condensation tube 42 and pure water storage 160 (Figure 1, paragraphs [0037] and [0038]).
	Li does not explicitly teach that the brine comprises a surfactant.
	However, Li explicitly suggests injecting additives, including but not limited to surfactants, into the desalination system 100 (paragraph [0045]). By this suggestion, Li implicitly suggests an embodiment wherein a surfactant is added to the brine 142 prior to its atomization by atomizer 36.
	Furthermore, it is known in the art that surfactants can be used to aid in the recovery of dissolved components in an evaporation processes. For example, Shelly teaches a fractionation process for concentrating a fluid containing a solute (abstract), the method comprising: evaporating a feed fluid 16 in an evaporator unit 12 by atomizing (spraying) the feed fluid into airborne droplets using a spray device 17 (Figure 1, paragraph [0044]), wherein surfactants can be added to the feed fluid in order to facilitate the recovery of dissolved content in the feed fluid (paragraphs [0025] and [0071]). In view of Shelly’s teachings, a person having ordinary skill in the art would recognize that surfactants can be added to brines in order to ease, i.e. facilitate, the recovery of solutes therefrom. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Li in view of Shelly by adding a surfactant to the brine 68 of Li, in order to ease (i.e. facilitate) the recovery of salt from the brine.
	Modified Li is silent to exposing the airborne brine droplets to radiation that vaporizes water in the brine droplets.
	However, Li does teach heating the brine with solar radiation in heating element 90 prior to atomizing the brine (Figure 1, paragraph [0043]). This teaching would clearly indicate to one of ordinary skill in the art that solar radiation is a suitable means for heating the brine so as to assist in the evaporation thereof.
	Furthermore, it is known in the art to evaporate brine by exposing airborne brine particles to radiation. For example, Mahato teaches a process for purifying liquid (abstract), the method comprising atomizing a contaminated liquid such as seawater (i.e. generating an aerosol from a contaminated liquid) and vaporizing the aerosol, wherein vaporizing the aerosol may comprise applying radiation to the aerosol (Abstract, Figures 1 and 2, paragraphs [0043]-[0045], [0049]-[0050], [0059], and [0069]). The teachings of Mahato would indicate to one of ordinary skill in the art that radiation, e.g. solar radiation, can be effectively applied directly to airborne liquid droplets to facilitate the evaporation thereof.
	It would have been obvious to one of ordinary skill in the art to further modify Li in view of Mahato by exposing the airborne droplets directly to radiation, e.g. solar radiation, in order to further assist in (i.e. facilitate) the evaporation of water from the brine.
	Modified Li is silent to filtering the airborne salt particles from the air.
	However, as discussed above, Li does teach separating the airborne salt particles 37 from the air such that said salt particles 37 collect at the bottom of full separation tank 30 (Figure 1, paragraphs [0033]-[0035]). Furthermore, as discussed above, Li teaches condensing and collecting the vaporized water using condensation tube 42 and pure water storage 160 (Figure 1, paragraphs [0037] and [0038]). From these teachings, it would be clear to one of ordinary skill in the art that it would be desirable in Li to totally separate airborne salt particles from the air, e.g. to prevent contamination of the condensed water with said salt particles.
	It is known in the art to filter out airborne salt particles from distillate vapor in desalination processes. For example, Champe teaches a method of converting brine (sea water/salt water) into fresh, drinkable water (abstract), the method comprising: atomizing the brine using nozzle (106), evaporating the salt water to form airborne salt particles, and filtering out the airborne salt particles from the air using centrifugal head 54 (Figure 1, Column 3 Lines 63, Column 2 Lines 45-50).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Champe by filtering out the airborne salt particles from the air, in order to ensure total separation of said airborne salt particles from the air.
	With regard to claim 5: The radiation may be solar radiation (solar energy) (Mahato: paragraph [0050] and [0069]). At the very least, solar radiation is an obvious variation on the radiation of modified Li, i.e. the “radiation (e.g., ultraviolet, infrared, visible light, microwave, radio, x-ray, or gamma ray radiation)” disclosed in paragraphs [0050] and [0069] of Mahato.
	With regard to claim 6: The brine 68 is produced in a water desalination plant, i.e. in evaporation/distillation tanks 40, 50, and 60 (Li: Figure 1, paragraph [0033]).
	With regard to claim 7: The water desalination plant 40, 50, 60 is a seawater desalination plant (Li: paragraphs: [0030]-[0032]).
	With regard to claim 8: Modified Li does not explicitly teach that the brine has a salt concentration in the range of 0.05 to 3 wt. %. However, in modified Li, the brine, when it is introduced into the system from source 20 via line 22 is in the form of saltwater or brackish water (Li: Figure 1, paragraphs [0033] and [0036]). Brackish water is understood to be water having a salinity of 0.5 to 30 parts per thousand (0.05-3 wt. %). Therefore, it is understood that in modified Li, the brine may be a brine (brackish water) having a salt content in the range of 0.05-3 wt. % when it enters the system via line 22.
With regard to claim 9: modified Li is silent to the brine having a surfactant concentration in the range of 0.1 to 1 mM.
However, a person having ordinary skill in the art would recognize that the surfactant concentration is a result effective variable in modified Li. In particular, a person having ordinary skill in the art would recognize that if the concentration of the surfactant is too low, it will not achieve its intended purpose of easing/facilitating recovery of the salt from the brine. On the other hand, if the concentration of the surfactant were too high, it would at least be wasteful, and could possibly interfere with Li’s goal of obtaining drinkable, pure water. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
It would have been obvious to one of ordinary skill in the art to further modify Li by optimizing the concentration of the surfactant in Li, i.e. such that the surfactant were present in the brine at a concentration of in the range of 0.1 to 1 mM, in order to obtain a method wherein the surfactant achieves its purposes of aiding/facilitating the separation of salt from the brine without being wasteful or interfering with the goal of obtaining drinkable, pure water.
	With regard to claim 11: Modified Li is silent to the brine droplets having diameters in the range of 1 micrometers to 10 micrometers. 
However, Li teaches that the airborne brine droplets have an average diameter of about 10 micrometers to about 2000 micrometers (Li: Paragraph [0033]). Although the range of droplet diameters taught by Li is not identical to the claimed range, the two ranges append one another, i.e. overlap at endpoints thereof. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 I).
Furthermore, a person having ordinary skill in the art would recognize that droplet size is a result effective variable in processes like that of modified Li. In particular, a person having ordinary skill in the art would recognize that smaller droplets will evaporate more quickly and easily than larger droplets, whereas larger droplets will be easier to produce than smaller droplets. "[When] the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," (see MPEP 2144.05 II A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li by optimizing the diameter of the airborne brine droplets, i.e. such that said droplets have diameters in the range of 1 micrometers to 10 micrometers, in order to obtain airborne droplets which can be quickly and easily evaporated while also being not too difficult to form.
	With regard to claim 13: In modified Li, collecting and condensing the vaporized water comprises passing the vaporized water through condensation tube 42 in which it is condensed (Li: Figure 1, paragraph [0037]), wherein said condensation tube 42 may be in the form of a coiled tubing (paragraph [0044]). Although it is not explicitly taught, it is understood that at least some of said water vapor will be condensed on the inner surface of the condensation tube 42 as it passes over said inner surface, i.e. by virtue of said water vapor being cooled through contact with said inner surface. In embodiments where the condensation tube 42 is a coiled tubing, the surfaces of said tube are wavy, i.e. curving in multiple directions. Thus, said inner surface of the condensation tube 42 upon which the water vapor condenses is understood to be a wavy.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shelly, Mahato, and Champe, as applied to claim 1 above, and in further view of Hirsch (“Surface Active Agents (Surfactants)”; https://betaknowledge.ulprospector.com/3106/pc-surface-active-agents-surfactants/#:~:text=There%20are%204%20types%20of,charge%20groups%20in%20its%20head.).
	With regard to claim 2: Modified Li is silent to the surfactant being a cationic surfactant.
However, modified Li (i.e. Li in combination with Shelly) merely suggests the use of a surfactant without identifying any particular surfactant for use. Thus, a person having ordinary skill in the art would be motivated to search the prior art for particular known surfactants to use in implementing modified Li. Cationic surfactants are known in the art (see Hirsch, section titled “Cationic surfactant”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). Furthermore, the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Hirsch by selecting a well-known type of surfactant, e.g. an anionic surfactant, for use as the surfactant in modified Li, in order to obtain a method which makes use of a predictably functional surfactant. 
With regard to claim 3: Modified Li is silent to the surfactant being an edible surfactant.
However, modified Li (i.e. Li in combination with Shelly) merely suggests the use of a surfactant without identifying any particular surfactant for use. Thus, a person having ordinary skill in the art would be motivated to search the prior art for particular known surfactants to use in implementing modified Li. Edible surfactants, e.g. polysorbate, are known in the art (see Hirsch, section titled “Nonionic surfactant”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). Furthermore, the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Hirsch by selecting a well-known type of surfactant, e.g. an edible surfactant such as polysorbate, for use as the surfactant in modified Li, in order to obtain a method which makes use of a predictably functional surfactant. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shelly, Mahato, and Champe, as applied to claim 1 above, and in further view of Agassandian et al. (“surfactant phospholipid metabolism”).
With regard to claim 4: Modified Li is silent to the surfactant being a phospholipid surfactant.
However, modified Li (i.e. Li in combination with Shelly) merely suggests the use of a surfactant without identifying any particular surfactant for use. Thus, a person having ordinary skill in the art would be motivated to search the prior art for particular known surfactants to use in implementing modified Li. Phospholipid surfactants are known in the art (see Agassandian et al., abstract). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). Furthermore, the selection of a known material based on its suitability for its intended use has been found to support a prima facie obviousness determination (see MPEP 2144.07).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Agassandian et al. by selecting a well-known type of surfactant, e.g. phospholipid surfactant, for use as the surfactant in modified Li, in order to obtain a method which makes use of a predictably functional surfactant.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shelly, Mahato, and Champe, as applied to claim 1 above, and in further view of Ari (“Jet, Ultrasonic, and Mesh Nebulizers: An Evaluation of Nebulizers for Better Clinical Outcomes”).
With regard to claim 10: Modified Li does not explicitly teach that the atomizing of the brine is carried out using a jet nebulizer.
However, Li teaches that the atomizer 36 can have any configuration that is able to convert the brine 68 into droplets (paragraph [0033]). Jet nebulizers are known in the art to be effective atomizers (see Ari, abstract, section titled “Jet Nebulizers”). It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143).
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Li in view of Ari by using a jet nebulizer as the atomizer, in order to obtain a method which makes use of an atomizer that is predictably capable of converting the brine into droplets (i.e. an atomizer which is predictably capable of atomizing the brine). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Shelly, Mahato, and Champe, as applied to claim 1 above, and in further view of Stevenson et al. (US 2011/0017584), hereafter referred to as Stevenson.
With regard to claim 12: Modified Li is silent to the filtering of airborne salt particles from the air comprising passing the airborne salt particles over a plurality of wires to which the salt particles adhere.
However, such a method of filtering salt particles is known in the art. For example, Stevenson teaches a method of desalinating water (abstract), wherein demisters 38 are used to filter out (capture) any airborne salt particles from a vapor stream passing therethrough, wherein the captured salt particles adhere to the demister (Figure 1, paragraph [0040]). 
Stevenson does not explicitly teach that the demisters are comprised of a plurality of wires to which the salt particles adhere. However, it wires mesh demisters, i.e. demisters comprised of a plurality of wires forming one or more layers of wire mesh, are notoriously well known in the art.
It is well established that it would be obvious to one of ordinary skill in the art to substitute one known prior art element for another in order to obtain predictable results (MPEP 2143). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Stevenson in view of Li by replacing the filtering step of modified Li with a filtering step wherein the salt particles are filtered out of the air using one or more demisters, i.e. wire mesh demisters, wherein said filtering step comprises passing the airborne salt particles over a plurality of wires, i.e. the wires constituting the mesh of the demisters, to which the salt particles adhere, in order to obtain a method having a predictably workable step of filtering out salt particles from the air.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Wikipedia article on “Brackish Water” (URL: https://en.wikipedia.org/wiki/Brackish_water) serves as evidence that that brackish water has a salt content of 0.5 to 30 parts per thousand (0.05-3 wt%) (see intro section and table to the right thereof). Examiner notes that an archived version of the article from 3/4/2011, obtained via the WayBackMachine, is cited herein. Examiner further notes that said salt content range has persisted in the “Brackish Water” Wikipedia article across a wide range of archived dates into present day (i.e. as of the writing of this Office Action). 
Hartman et al. (US 6,699,369) teach a desalination method comprising steps of atomizing brine to form airborne brine droplets, vaporizing water in the brine leaving airborne salt particles, filtering the airborne salt particles from the air, and condensing the vaporized water. 
Hartman et al. is sufficiently similar to the claimed method to serve as a primary reference in support a 103 rejection thereof.
Takezaki et al. (US 2011/0266132) teach a desalination method comprising steps of atomizing brine to form airborne brine droplets and exposing said brine droplets to solar radiation which vaporizes the brine droplets.
Takezaki et al. could be relied upon as a secondary reference, establishing that it would be obvious to vaporize airborne brine droplets by exposure to solar radiation.
Mahato (US 9,808,740) is the granted patent corresponding to the Mahato PG Pub relied upon in the 103 rejections above.
Haynes (US 9,428,403) teaches a method which bears many similarities to the claimed method.
Li (US 10,875,788) is the granted patent corresponding to the Li PG Pub relied upon in the 103 rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772